Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on March 11, 2022.
As directed by the amendment: Claims 1, 8-9, 11, 16 and 18 were amended.  Claims 5 and 10 were cancelled. Claims 1-4, 6-9 and 11-18 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, the claims recite intended uses/functional language such as a surface “configured to matingly engage with a non-nipple portion of a breast” and “configured to engage with said breast of said user during breast feeding.” In these instances where the claims recite intended uses/functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 9-10 recite “said engagement surface is contoured and is configured to matingly engage with a non-nipple portion of a breast of a user” which is new matter. The originally filed specification has support for the device being contoured to “matingly engage with the user’s breast” but there is nothing in the originally filed specification that states this would be a non-nipple portion of the breast.
Claim 16, lines 11-12 recite “said engagement surface is contoured and is configured to matingly engage with a non-nipple portion of a breast of a user” which is new matter. The originally filed specification has support for the device being contoured to “matingly engage with the user’s breast” but there is nothing in the originally filed specification that states this would be a non-nipple portion of the breast.
Claim 18, lines 32-33 recite “said engagement surface is contoured and is configured to matingly engage with a non-nipple portion of a breast of a user” which is new matter. The originally filed specification has support for the device being contoured 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 2-3 recite “two vibrating and heating devices, a first vibrating and heating device and a second vibrating and heating device” and it is unclear how many vibrating and heating devices are being recited. Examiner suggests deleting the phrase “two vibrating and heating devices” or reciting --two vibrating and heating devices comprising a first vibrating and heating device…-- in order to clarify that the first and second vibrating and heating devices are part of the “two vibrating and heating device” as opposed to separate structures.
Claim 16, line 10 recites “an engagement surface” which is confusing because line 6 already recites “an engagement surface.” Examiner suggests --said engagement surface-- to clarify this is the same engagement surface as previously recited.

Claim 18, line 31 recites “an engagement surface” which is confusing because line 27 already recites “an engagement surface.” Examiner suggests --said engagement surface-- to clarify this is the same engagement surface as previously recited. Additionally, it is noted that line 31 is redundant with line 27, so Examiner suggests deleting line 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109).
Regarding claim 1, Makower discloses a device for stimulating milk flow (Fig. 1, Fig. 6), comprising: a housing (main housing 34, Fig. 1, Fig. 6); a vibrating component (vibration drivers 90, Fig. 32A; which are mounted on the breast adapter 10B and can 
Makower allows a user to adjust the heating times and vibration times (see lines 1-11 of [0015]) but does not specifically state that both the vibration and heat are provided simultaneously.
Barkay teaches a related breast massaging and pump device (massage bra 100, air pump unit 200, Fig. 1, Fig. 3, Fig. 9) that has a controller (selection buttons 210, 220, Fig. 3; and the programmable computer microcontroller is embedded in the air pump unit, see the last sentence of [0043]; see also para. [0041]) configured to control the application of vibration (via vibrators 180, Fig. 8A; see line 1 of [0035] and lines 4-5 of [0041]) and heating (via heating elements 170, Fig. 7; see line 1 of [0034] and line 3 of [0041]) to the breasts simultaneously or at predefined timing periods (see the first sentence of [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Makower to be configured to allow a user to select simultaneous heating and vibration effects as taught by Barkay so that the user can receive the beneficial effects of both heating and vibration at the same time, if they desire.

Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement surface of Makower/Barkay to have its lateral sides be substantially parallel, since applicant has not disclosed that substantially parallel sides solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing side edges for the elongated engagement surface. See MPEP 2144.04(IV)(B).
Regarding claim 6, the modified Makower/Barkay device discloses wherein at least one of said one or more controllers (52, 252 of Makower, as modified by 210, 220, and microcontroller of Barkay) is a heat selection switch (the operational settings such as heating temperature, heating times, can be modified, see lines 1-11 of [0015] of Makower. Controls 252 allow a user to select different modes of operation such as increases or decreases applied to various modes, see lines 17-34 of [0163]; see also the selection controls 220 of Barkay, and line 3 of [0041]). 
Regarding claim 8, the modified Makower/Barkay device discloses wherein said engagement surface (bottom portion of 10, inner surface 254, Figs. 6-7C of Makower) is configured to engage with said breast of said user during breast feeding (this is a 
Regarding claim 9, the modified Makower/Barkay device discloses wherein said engagement surface (254, 10, Figs. 6-7C of Makower) substantially comprises silicone (breast adapter 10 is made of silicone, see lines 2-11 of [0137] of Makower). 
Regarding claim 11, the modified Makower/Barkay device discloses wherein said engagement surface (254, 10, Figs. 6-7C of Makower) is concave (the breast adapter 10 is concave, see lines 8-15 of [0164] of Makower). 
Regarding claim 12, the modified Makower/Barkay device as currently combined discloses wherein a side portion of said housing (34) comprises said one or more controllers (252, Fig. 6 of Makower). Thus, the modified device as currently combined is silent regarding a top portion of the housing (34) comprising the one or more controllers. 
However, Barkay additionally teaches one or more controllers (220, Fig. 3) located on a top portion of a housing (controller buttons 220 are on the top portion of the pump unit 200, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the control buttons of Makower/Barkay to be on the top portion of a housing as taught by Barkay because this relocation of parts provides merely expected results and would allow the user to more easily access the controls because they would be centrally located. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.

Regarding claim 14, the modified Makower/Barkay device as currently combined discloses wherein said heating button (252 Makower, as modified by 220 of Barkay) is located on a side portion of said housing (252 is located on the side of housing 34, see Fig. 6 of Makower). Thus, the modified device as currently combined is silent regarding the heating button located on a top portion of the housing (34). 
However, Barkay additionally teaches the one or more controllers (220, Fig. 3) are located on a top portion of a housing (controller buttons 220 are on the top portion of the pump unit 200, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the heating button of Makower/Barkay to be on the top portion of a housing as taught by Barkay because this relocation of parts provides merely expected results and would allow the user to more easily access the controls because they would be centrally located. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109) as applied to claim 1 above, and further in view of Weniger (2004/0087898).
Regarding claim 2, the modified Makower/Barkay device is silent regarding a heating safety component; wherein said heating safety component comprises a thermostat. 
Weniger teaches a related breast pump system (Fig. 8) that has a heating component (heating element 300, Fig. 8) that includes a heating safety component (control device 422 and control leads 302, Fig. 8-9, these allow the heating intensity to be selected, see the first sentence of [0057]) comprising a thermostat (see the penultimate sentence of [0057]. The thermostat is part of the control device 422 and thus the control device is a heating safety component because it will regulate the temperature to be maintained at a desired set point).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Makower/Barkay to include a controller with a thermostat as taught by Weniger so that a user can select a given temperature/intensity and the thermostat will maintain the temperature at a desired set point.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109) and Weniger (2004/0087898) as applied to claim 2 above, and further in view of Haas et al. (2004/0256381) as evidenced by American Burn Association (2017).

Haas teaches a thermal body treatment system (Fig. 1, and vest Fig. 9) that has heating components (heating elements 38, Fig. 1) and a heating safety component (temperature controller 130, thermistor 122, see Fig. 1 and all of para. [0044]) configured to deactivate the heating component (38) upon detection of a pre-determined temperature level (“If the temperature of the heating element 38 reaches above 104° F the temperature controller 130 automatically shuts off the power to the heating element 38” see lines 1-6 of [0044]); and wherein the pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with the user’s skin (104° F would not cause injury even after prolonged contact. As evidenced by American Burn Association, it is known that injuries such as third-degree burns do not occur until higher temperatures such as at least 120 degrees Fahrenheit, see the chart “Time and Temperature Relationship to Severe Burns” on page 3 of the American Burn Association).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating safety 
Regarding claim 4, the modified Makower/Barkay/Weniger/Haas device discloses wherein said injury is at least a third-degree burn (104° F would not cause a third degree burn, even after prolonged contact. As evidenced by the American Burn Association, regulatory standards set a maximum temperature for residential water heaters to be 120 degrees Fahrenheit, see page 2). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109) as applied to claim 6 above, and further in view of Badmus et al. (2016/0324719).
Regarding claim 7, the modified Makower/Barkay device discloses a heat selection switch (252 of Makower, as modified by 220 of Barkay), but does not specifically state it allows selection of at least high heat, low heat, or no heat. It is noted that this phrase uses “or” so not all three features are necessarily required by the claim.
Badmus teaches a related thermal skin treatment device for the breast (Fig. 1, Fig. 12; see the second sentence of [0040]) that has a heat selection switch (power/function button 100, Fig. 1; see the first two sentences of [0033]) that allows selection of at least high heat, low heat, or no heat (see the first two sentences of [0033]. The selection button 100 allows the user to power on/off the device, and thus it at least allows selection of no heat. Additionally, it allows a user to select a thermal gradient profile that will have a given temperature. As long as there are at least two 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat selection switch of Makower/Barkay to be configured to allow selection of at least high heat, low heat, or no heat as taught by Badmus so that a user can easily select predefined temperature settings such as high, medium, or low temperature, or turn the device off.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109) as applied to claim 1 above, and further in view of O’Toole et al. (2018/0361040).
Regarding claim 15, the modified Makower/Barkay device discloses a battery (battery 48, Fig. 3 of Makower) but is silent regarding a charging port. 
O’Toole teaches a related breast pumping device (Fig. 1) with a charging port (charging port 6, Fig. 1) for charging the battery (battery 81, Fig. 7; see all of [0133]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Makower/Barkay to include a charging port as taught by O’Toole so that the battery can be conveniently recharged.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109), O’Toole et al. (2018/0361040), and Weniger (2004/0087898).

Makower is silent regarding a heating safety component and a charging port. Additionally, Makower allows a user to adjust the heating times and vibration times (see lines 1-11 of [0015]) but does not specifically state that both the vibration and heat are provided simultaneously.
Barkay teaches a related breast massaging and pump device (massage bra 100, air pump unit 200, Fig. 1, Fig. 3, Fig. 9) that has a controller (selection buttons 210, 220, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Makower to be configured to allow a user to select simultaneous heating and vibration effects as taught by Barkay so that the user can receive the beneficial effects of both heating and vibration at the same time, if they desire.
The modified Makower/Barkay device is still silent regarding a heating safety component and a charging port.
O’Toole teaches a related breast pumping device (Fig. 1) with a charging port (charging port 6, Fig. 1) for charging the battery (battery 81, Fig. 7; see all of [0133]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each housing of Makower/Barkay to include a charging port as taught by O’Toole so that the battery (48, Fig. 3 of Makower) can be conveniently recharged.
The modified Makower/Barkay/O’Toole device is still silent regarding a heating safety component.
Weniger teaches a related breast pump system (Fig. 8) that has a heating component (heating element 300, Fig. 8) that includes a heating safety component 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Makower/Barkay/O’Toole to include a controller with a thermostat as taught by Weniger so that a user can select a given temperature/intensity and the thermostat will maintain the temperature at a desired set point.
The modified Makower/Barkay/O’Toole/Weniger device is still silent regarding the engagement surface (254, bottom of 10, Fig. 6, Fig. 7C of Makower) having two sides that are substantially parallel to each other. However, based upon applicant’s originally filed disclosure, it is noted that there does not appear to be any criticality to the selection of the shape to have two substantially parallel sides.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement surface of Makower/Barkay/O’Toole/Weniger to have its lateral sides be substantially parallel, since applicant has not disclosed that substantially parallel sides solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing side edges for the elongated engagement surface.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109), O’Toole et al. (2018/0361040), and Weniger (2004/0087898) as applied to claim 16 above, and further in view of Krafft (5,050,595).
Regarding claim 17, the modified Makower/Barkay/O’Toole/Weniger device is silent regarding wherein said two vibrating and heating devices (pair of breast pumps 100) are physically connected to one another when charging. 
Krafft teaches a related heating system for the breasts (Fig. 7) with a pair of breast-worn heating devices (heating elements 44, see Fig. 5 and Fig. 7). The pair of heating devices each have an electrical lead (electrical leads 52, 52, Fig. 7) to connect to a single rechargeable power source (power supply 64, Fig. 7; which may be a portable battery pack with rechargeable batteries, see col. 3, lines 60-64) and thus the two devices are physically connected to one another (via their mutual connection to the same power source 64) when receiving electrical charging.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the charging ports of each device of Makower/Barkay/O’Toole to both be connectable to a single rechargeable power source as taught by Krafft so that a single power source can be used to power/charge both devices.
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (2016/0206794) in view of Barkay (2019/0240109), O’Toole et al. (2018/0361040), Weniger (2004/0087898), Haas et al. (2004/0256381) as evidenced by American Burn Association (2017), and Badmus et al. (2016/0324719).
Regarding claim 18, Makower discloses a device for stimulating milk flow (Fig. 1, Fig. 6), comprising: a housing (main housing 34, Fig. 1, Fig. 6); a vibrating component (vibration drivers 90, Fig. 32A; which are mounted on the breast adapter 10B and can be employed in any of the breast adapters of the invention, see the first sentence of [0210]); a heating component (heating elements 92, Fig. 33; see lines 8-11 of [0212]); a power source (battery 48, Fig. 3); and one or more controllers (controller 52 and controls 252, Fig. 3, Fig. 6); wherein said housing (34) houses (housing 34 contains all of the elements, including the breast adapter 10 that carries the heating elements 92 and vibration drivers 90, see Fig. 1, Fig. 32A, Fig. 33) said vibrating component (90, Fig. 32A) and said heating component (92, Fig. 33); wherein said one or more controllers (52, 252) are configured to control said vibrating component (90) and said heating component (92)(see lines 1-11 of [0015], lines 17-34 of [0163], lines 21-23 of [0210], and lines 7-9 of [0211], the operational settings such as heating temperature, heating times, vibration frequency, and vibration times can be modified. Controls 252 allow a user to select different modes of operation such as increases or decreases applied to various modes), to stimulate milk flow in a lactating breast (see lines 10-21 of [0210] and see lines 6-8 of [0212]); wherein at least one of said one or more controllers (52, 252) is a heat selection switch (the operational settings such as heating temperature, heating times, can be modified, see lines 1-11 of [0015]. Controls 252 allow a user to select different modes of operation such as increases or decreases applied to various modes, see lines 17-34 of [0163]); wherein a bottom portion of said housing (the inner 
Makower is silent regarding a charging port; a heating safety component comprising a thermostat; both the vibration and heat are provided simultaneously; wherein said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat; wherein the two sides are substantially parallel to each other; wherein a top portion of said housing comprises said one or more controllers; and wherein said heating button is located on a top portion of said housing.
Barkay teaches a related breast massaging and pump device (massage bra 100, air pump unit 200, Fig. 1, Fig. 3, Fig. 9) that has a controller (selection buttons 210, 220, Fig. 3; and the programmable computer microcontroller is embedded in the air pump 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Makower to be configured to allow a user to select simultaneous heating and vibration effects as taught by Barkay so that the user can receive the beneficial effects of both heating and vibration at the same time, if they desire.
The modified Makower/Barkay device is still silent regarding a charging port; a heating safety component comprising a thermostat; wherein said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat; wherein the two sides are substantially parallel to each other; wherein a top portion of said housing comprises said one or more controllers; and wherein said heating button is located on a top portion of said housing.
O’Toole teaches a related breast pumping device (Fig. 1) with a charging port (charging port 6, Fig. 1) for charging the battery (battery 81, Fig. 7; see all of [0133]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Makower/Barkay to include a charging port and to relocate the one or more controllers including the heating button to be on the top portion of the housing as taught by O’Toole so that the battery can be conveniently recharged, and because this relocation of parts provides merely expected results and would allow the user to more easily access the controls because they would be centrally located. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
The modified Makower/Barkay/O’Toole device is still silent regarding a heating safety component comprising a thermostat; wherein said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein the two sides are substantially parallel to each other; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat.
Weniger teaches a related breast pump system (Fig. 8) that has a heating component (heating element 300, Fig. 8) that includes a heating safety component 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Makower/Barkay/O’Toole to include a controller with a thermostat as taught by Weniger so that a user can select a given temperature/intensity and the thermostat will maintain the temperature at a desired set point.
The modified Makower/Barkay/O’Toole/Weniger device is still silent regarding said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein the two sides are substantially parallel to each other; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat.
Haas teaches a thermal body treatment system (Fig. 1, and vest Fig. 9) that has heating components (heating elements 38, Fig. 1) and a heating safety component (temperature controller 130, thermistor 122, see Fig. 1 and all of para. [0044]) configured to deactivate the heating component (38) upon detection of a pre-determined temperature level (“If the temperature of the heating element 38 reaches above 104° F 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating safety component of Makower/Barkay/O’Toole/Weniger to be configured to deactivate the heating component upon detection of a pre-determined temperature level such as 104 degrees Fahrenheit as taught by Haas in order to prevent the user form experiencing pain or injury from the heating components.
The modified Makower/Barkay/O’Toole/Weniger/Haas device is still silent regarding two sides being substantially parallel, and the modified device discloses a heat selection switch (252 of Makower, as modified by 220 of Barkay) but does not specifically state it allows selection of at least high heat, low heat, or no heat. It is noted that this phrase uses “or” so not all three features are necessarily required by the claim.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat selection switch of Makower/Barkay/O’Toole/Weniger/Haas to be configured to allow selection of at least high heat, low heat, or no heat as taught by Badmus so that a user can easily select predefined temperature settings such as high, medium, or low temperature, or turn the device off.
The modified device is still silent regarding the engagement surface (254, bottom of 10, Fig. 6, Fig. 7C of Makower) having two sides that are substantially parallel to each other. However, based upon applicant’s originally filed disclosure, it is noted that there does not appear to be any criticality to the selection of the shape to have two substantially parallel sides.
/Badmus to have its lateral sides be substantially parallel, since applicant has not disclosed that substantially parallel sides solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing side edges for the elongated engagement surface. See MPEP 2144.04(IV)(B).
Response to Arguments
Applicant's arguments filed March 11, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that if nine references in total were needed then this shows Applicant’s device is non-obvious (see the first paragraph of page 10 of the Remarks), this argument is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, it is noted that independent claim 1 was rejected with only two references. 
Regarding the argument that the Makower reference does not disclose a device for stimulating milk flow, but rather, a device for causing milk flow (see the second full paragraph of page 11 of the Remarks), this argument is not persuasive. Under the broadest reasonable interpretation, causing milk flow is equivalent to stimulating milk 
Regarding the argument that Makower does not provide heat and vibration simultaneously, and MAkower does not disclose a heating safety component (see the second full paragraph of page 11 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the 103 obviousness rejection, the Barkay reference was relied upon for the feature of providing simultaneous heat and vibration and the Weniger reference was relied upon to  teach the feature of the heating safety component.
Regarding the argument that Makower surrounds the user’s nipple with an inner surface tapered to form a cup shape and thus is not usable to stimulate the user’s nipple directly, except by suction (see the second paragraph of page 11 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stimulating the user’s nipple directly with heat In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is noted that claim 1 does not recite the ability to nurse or breastfeed while using the device.
Regarding the argument that Barkay specifically excludes the ability to nurse or breastfeed while using the device (see the first paragraph of page 12 of the Remarks), this argument is not persuasive. Most of the claims do not recite the intended use of the ability to nurse or breastfeed while using the device. Furthermore, these are apparatus claims not method claims, and claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Lastly, in the claims that do recite some capability of breast feeding, the claims are broad enough that the modified device would be able to provide breastfeeding during use because the baby could be breast feeding from one breast while the device is stimulating milk flow in the other breast.
Regarding the argument that Weniger specifically excludes the ability to nurse or breastfeed while using the device (see the third paragraph of page 12 of the Remarks), this argument is not persuasive. Most of the claims do not recite the intended use of the ability to nurse or breastfeed while using the device. Furthermore, these are apparatus claims not method claims, and claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Lastly, in the claims that do recite some capability of breast feeding, the claims are broad enough that the modified device would be able to provide breastfeeding during use because the 
Regarding the argument that Haas does not disclose anything lactation related (see the fourth paragraph of page 12 of the Remarks), this argument is not persuasive. Haas does not need to be related to lactation in order to be analogous art. Haas is reasonably pertinent to the problem faced by the applicant of providing a heating mechanism adjacent the skin because one of ordinary skill in the art would have naturally searched other skin warming devices to make sure that the temperature is controlled to a safe level.
Regarding the argument that Smith in no way discloses anything lactation related (see the last sentence of page 12 of the Remarks), this argument is not persuasive. Smith does not need to be related to lactation in order to be analogous art. Furthermore, Smith is no longer relied upon in the current rejections based upon the amendments to the claims.
Regarding the argument that Badmus fails to teach that the device may be used while breast feeding (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. Most of the claims do not recite the intended use of the ability to nurse or breastfeed while using the device. Furthermore, these are apparatus claims not method claims, and claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Lastly, in the claims that do recite some capability of breast feeding, the claims are broad enough that the modified device would be able to provide breastfeeding during use because the 
Regarding the argument that Badmus teaches away from using the device while breastfeeding because it discloses a moist compress, and it would be detrimental for the mother to apply a separate liquid to her breast that may either interfere with the infant feeding or create slipperiness (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, a “teaching away” requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that "[w]e will not read into a reference a teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).” In the instant case, there is no language in the disclosure of Badmus that actually criticizes, discredits, or discourages combination. Badmus was merely relied upon to teach that a heat selection switch could have selections such as high heat, low heat, no heat.
Regarding the argument that the air vents and fans of Badmus would be unsuitable for use while breastfeeding as it is not good to have infants near electronics and spinning fans because they may be injured (see the last paragraph of page 13 of the Remarks), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, Badmus was merely relied upon to teach that a heat selection switch could have selections such 
Regarding the argument that O’Toole specifically excludes the ability to nurse or breastfeed while using the device (see the second paragraph of page 14 of the Remarks), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, O’Toole was merely relied upon to teach a charging port. 
Regarding the argument that Krafft specifically excludes the ability to nurse or breastfeed while using the device (see the third and fourth paragraphs of page 14 of the Remarks), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, Krafft was merely relied upon to teach a single power source charging/powering two devices.
Regarding the argument that the cited references fail to disclose at least the limitations of an engagement surface that is contoured and configured to matingly engage with a non-nipple portion of a breast of a user (see the first paragraph of page 15 of the Remarks), this argument is not persuasive. This limitation does not preclude a reference from engaging a nipple. Instead, the reference must merely engage an additional portion other than the nipple. Makower’s engagement surface (254, 10, Figs. 6-7C) is configured to matingly engage with a non-nipple portion of a breast of a user (see lines 8-15 of [0164] and see nipple 3, Fig. 7C, the breast adapter 10 and surface 254 are configured to matingly engage with more than just nipple 3, and thus able to engage tissues surrounding the nipple 3 that are non-nipple portions of the breast 2).

Regarding the argument that the claimed device is intended to be used by a nursing mother while pumping or breastfeeding, so it is configured to engage in a non-nipple portion of the breast (see the second paragraph of page 15 of the Remarks), this argument is not persuasive. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does
Regarding the argument that another important aspect of the engagement surface is that it is configured to be easily adjusted during pumping or breastfeeding because it does not fixedly attach and instead can be moved around the user’s breast (see the second paragraph of page 15 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “configured to be easily adjusted during pumping or breastfeeding … not … fixedly attached”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Regarding the arguments that the references make it impossible for an infant to breastfeed while using the device (see the last two paragraphs of page 15 of the Remarks), this argument is not persuasive. First, it is reiterated that most of the claims do not recite the intended use of the ability to nurse or breastfeed while using the device. Furthermore, these are apparatus claims not method claims, and claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Lastly, in the claims that do recite some capability of breast feeding, the claims are broad enough that the modified device would be able to provide breastfeeding during use because the baby could be breast feeding from one breast while the device is stimulating milk flow in the other breast.
Regarding the argument that Badmus comprises a very small surface area to apply heat and/or vibration, comprises various air vents and small openings which an infant may become injured by, would not heat the entire breast simultaneously/evenly In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that "[w]e will not read into a reference a teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).” In the instant case, there is no language in the disclosure of Badmus that actually criticizes, discredits, or discourages combination. Badmus was merely relied upon to teach that a heat selection switch could have selections such as high heat, low heat, no heat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhatti (2019/0110949) discloses a related vibrating and heating patch that would be able to attach to the breast. Marton et al. (2019/0015295) discloses a related vibrating and heating compression wrap that could be used for a variety of intended uses. Moon (2018/0161575) discloses a related vibrating and heating device which could be used for a variety of therapeutic uses. Baxter et al. (2016/0095789) discloses a related vibrating and heating device which could be used for a variety of therapeutic uses. Cottrell (2016/0095788) discloses a related vibrating and heating .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785